Citation Nr: 1706008	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  08-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested by fatigue of the arms and legs, claimed as due to exposure to herbicide agents or mustard gas.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, March 2014 and August 2015, the Board remanded the claim to the (Agency of Original Jurisdiction (AOJ) for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from June 1965 through June 1966 and is presumed to have been exposed to herbicides during that service.

2.  The Veteran does not have a disease that is presumed to be service connected in Veterans exposed to Agent Orange.

3.  The Veteran was not exposed to mustard gas during his active duty service.

4.  The probative evidence of record does not show that the Veteran's disability manifested by fatigue of the arms and legs is related to his active military service.



CONCLUSION OF LAW

A disability manifested by fatigue of the arms and legs was not incurred in or aggravated by active service, and is not presumed to have been incurred in service, to include as due to inservice exposure to herbicide agents and/or mustard gas.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  


Legal criteria 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed under 38 C.F.R. § 3.309 (e) are as follow: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).  In order for service connection for any of those diseases to be presumed under 38 C.F.R. § 3.309 (e), such diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Facts and analysis

The Veteran contends that a condition manifested by fatigue of the arms and legs is due to exposure to herbicide agents and/or mustard gas during service.  See e.g., Appellant's post-remand brief dated December 6, 2016, VA Agent Orange registry examination dated June 3, 2006 (complaints of cramping and tingling in hands and feet) and Veteran's statement received October 18, 2005.  

Concerning the Veteran's alleged herbicide agent exposure, the service personnel records show that the Veteran did service in the Republic of Vietnam from August 1965 through May 1966.  By virtue of such service, the Veteran is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).  

Regarding the Veteran's allegation of exposure to mustard gas during chemical warfare training at Camp Pendleton in 1965.  Service personnel records show that the Veteran did participate in chemical warfare  training, actually in May of 1968.   

Unlike exposure to herbicide agents, laws and regulations do not provide for a presumption of exposure for mustard gas.  However, specific guidelines are in place for the development of claims involving such exposure.  See VBA Manual M21-1. IV.ii.1.F.22. c, d and 38 C.F.R. § 3.316.  In that regard, the record shows that the RO contacted the Department of Defense (DoD) to ascertain whether the Veteran was identified in the DoD's Chemical Biological Warfare Exposure system.  In a response received by VA in August 2005, DoD advised that the Veteran was not listed in the DoD's "mustard gas database."  After receipt of additional information from the Veteran as to his personal information, dates of service, branch of service, unit assignment, and location of the alleged mustard gas exposure, VA contacted DoD again in March 2006 as part of additional follow-up efforts to verify the Veteran's claimed mustard gas exposure.  In May 2006, DoD responded again that, "[The Veteran] cannot be considered as being exposed to mustard agent."

As VA has taken full and proper measures to corroborate the Veteran's claimed mustard gas exposure in a manner that is in accordance with these guidelines and, as such efforts have not yielded any evidence that the Veteran was exposed to mustard gas, the Board must conclude that the Veteran was not exposed to mustard gas, either during the chemical warfare training in May of 1968 or at any other time during his active duty service.  While the Veteran is competent to describe the sorts of trainings he was involved in, and his participation in chemical warfare training is corroborated, the Board finds the most probative evidence as to whether certain chemicals were or were not used to be the findings of the service department.  Accordingly, the Board will not consider whether any of the Veteran's condition manifested by fatigue of the arms and legs arose from purported exposure to mustard gas.

After a full review of the record, the Board finds that service connection for a condition manifested by disability manifested by fatigue of the arms and legs, is not warranted.

The Veteran has a current diagnosis of degenerative joint disease of the bilateral shoulders and bilateral knees.  See May 2014 VA examination.  

As an initial matter, the Board observes that arthritis was not manifested during service or within one year of the Veteran's  retirement from active duty in 1968.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

The Veteran's service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with a disability manifested by fatigue of the arms and legs.  Significantly, the August 1968 exit examination indicated a normal clinical evaluation of the upper and lower extremities.  The lack of complaints, diagnosis, or findings pertaining to a upper or lower extremity disability at service discharge weigh against a finding of a nexus between service and his current condition.

VA treatment records from 2006 reflect complaints of fatigue and numbness in his leg, feet, shoulders and hands.  See.e.g, VA treatment record dated April 26, 2007.  The Veteran reported that he had complaints of numbness and tingling in his feet for many years.  A motor and sensory nerve conduction study and needle evaluation was conducted October 18, 2010, with a normal clinical interpretation; there were no findings of polyneuropathy.  

Social Security Administration (SSA) records indicate the Veteran is in receipt of disability benefits for a primary diagnosis of ischemic heart disease and a secondary diagnosis of decreased hearing; the disability onset date is March 2007.  The explanation of determination noted that the Veteran alleged shoulder pain and that there was a history of multiple joint pains.    

Treatment records which have been associated with the claims folder make no reference to any findings of a disability manifested by fatigue and numbness until many years following service, which is a factor that the Board finds to be probative in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran was afforded a VA joints examination in June 2007.  The Veteran reported suffering from shoulder symptoms and that the condition existed for 40 years and was due to injury.  The injury was that he held his arms straight for long periods of time for 14 weeks.  The Veteran was diagnosed with degenerative joint disease of the bilateral acromioclavicular joints.  X-rays were obtained and showed mild degenerative changes in the shoulders.  Although degenerative arthritis changes were noted in the bilateral hips, elbows and left wrist, no diagnosis was warranted as the Veteran was asymptomatic at the time and had not claimed for conditions in the joints.  No nexus opinion was provided.  

In a September 2011 Board remand, the Board found the June 2007 opinion provided an inadequate examination as no clear diagnosis (despite degenerative arthritic changes seen on X-ray) or etiological opinion was provided related to the Veteran's contention of a disability manifested by fatigue of the arms and legs. 

The Veteran was afforded VA examinations of the elbow and forearms and knee and lower leg conditions in January 2012.  No diagnosis was indicated in the diagnosis section of either report.  The Veteran reported subjective weakness, tingling, and numbness in his arms and legs.  He stated that if he worked and carried any weigh he felt fatigued in his arms and legs; sometimes his legs could not move.  It was noted that the Veteran had a normal examination and normal electromyogram/nerve conduction study from October 2010.  He was told that his fatigue was partly due to his (now service-connected) heart condition.  He felt symptoms in 1970 but really started to feel them since about 10 years prior.  Other medical conditions noted were hypertension, hypercholesterolia and coronary artery disease, with three stents place in August 2006.  He denied any specific trauma or injury to his arms or legs while he was in the service.  He was a chronic tobacco smoker since the 1960s but stopped smoking for about 12 years from 1983 to 1995 when he started again.  He smoked 1.5 packs of cigarettes per day.  The VA examiner found that the claimed condition of subjective complaints of fatigue, numbness and tingling in his arms and legs with a normal electromyogram/nerve conduction study were less likely related to his military service, to include as secondary to in-service Agent Orange or nerve gas exposure.  The symptoms of fatigue, numbness and tingling in his arms and legs was more likely related to his chronic tobacco smoking, hypercholesterolemia, depression, and cardiovascular condition including peripheral vascular disease.  

In a March 2014 remand, the Board found the January 2012 opinion was inadequate as the examiner did not provide a specific diagnosis pertinent to the Veteran's claimed fatigue in his arms and legs and did not note findings of arthritis from June 2007 of the Veteran's arthritis of the shoulder, elbows, hips and the left wrist.  

The Veteran was afforded VA shoulder and knee examination in May 2014 with an addendum opinion was provided in January 2016.  As noted above, the Veteran was diagnosed with degenerative joint disease of the bilateral shoulders and knees.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He rationed that there were no record of knee or shoulder complaints in-service or prior to May 2014.  The Board finds this opinion highly probative as it was based on a thorough review of the claim file and medical expertise and there is no medical opinion to the contrary.  

The only evidence relating the Veteran's claimed complaints to his military service, including his time in Vietnam, comes from him personally.  As the Veteran has not been shown to be competent to offer a probative opinion on a matter requiring medical expertise, his claim that his fatigue of the arms and legs, are conditions which are etiologically related to service, are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And as this is the only evidence of record relating his fatigue of the arms and legs to his service, his claim must be denied given the contrary and highly probative VA medical examiner's opinion.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a disability manifested by fatigue of the arms and legs.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




ORDER

Entitlement to service connection for a disability manifested by fatigue of the arms and legs is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


